EXHIBIT 10.2


AMENDMENT NO. 1
TO THE
HAMILTON LANE INCORPORATED
2017 EQUITY INCENTIVE PLAN


WHEREAS, Hamilton Lane Incorporated, a Delaware corporation (the “Company”)
maintains the Hamilton Lane Incorporated 2017 Equity Incentive Plan (the
“Plan”); and


WHEREAS, the Company desires to amend the Plan to provide additional flexibility
relating to the forfeiture of unvested awards in the event written notice of
intent to effect a termination of service is provided.


NOW, THEREFORE, BE IT RESOLVED, that, effective as of the date hereof, the Plan
be, and it hereby is, amended as follows:


1.
The definition of “Committee” is amended to read as follows:



“Committee” shall mean the Compensation Committee of the Board or such other
committee of the Board as the Board shall designate from time to time, which
committee shall consist of not fewer than two directors of the Company, each of
whom shall be appointed by and serve at the pleasure of the Board. During any
period during which the Company is required by applicable law or stock exchange
rule, after giving effect to all applicable exemptions, to have a compensation
committee consisting in whole or in part of “independent directors” (as defined
in such law or rule), the Board shall cause the Committee to have the requisite
composition.


2.
The second sentence of Section 5(f)(2) of the Plan is amended to read as
follows:



Such Option may be exercised to the extent of the number of shares with respect
to which the Grantee could have exercised on the date of such Termination of
Service (or, if earlier, on the date that the Company, Company Affiliate, or
Grantee, as applicable, provides written notice of its (or his or her) intention
to effect a Termination of Service), or to any greater extent permitted by the
Committee, and shall terminate with respect to the remaining shares; provided,
however, that in the Committee’s sole discretion, written notice of an intention
to effect a Termination of Service may be disregarded for purposes of this
Section 5(f)(2) for retirement and succession planning purposes or any other
purpose deemed appropriate by the Committee, in which case any Option may be
exercised to the extent of the number of shares with respect to which the
Grantee could have exercised on the date of such Termination of Service, or to
any greater extent permitted by the Committee, and shall terminate with respect
to the remaining shares.





--------------------------------------------------------------------------------







3.
The first sentence of Section 7(d)(1) of the Plan is amended to read as follows:



Unless the Committee shall otherwise determine at the date an Award of
Restricted Stock is made to the Grantee by the Committee, the Restricted Period
shall lapse in four (4) equal annual installments beginning on the one (1) year
anniversary of the date of grant, unless sooner terminated as otherwise provided
herein; provided, however, in no event shall the Restricted Period lapse earlier
than one year after the date of grant.


4.
Section 7(d)(2)(C) of the Plan is amended to read as follows:



Due to Any Other Reason. In the event a Grantee experiences a Termination of
Service for any reason other than death, disability, or Cause, any Restricted
Stock granted to such Grantee that is subject to a Restricted Period as of the
date of Termination of Service (or, if earlier, as of the date that the Company,
Company Affiliate, or Grantee, as applicable, provides written notice of its (or
his or her) intention to effect a Termination of Service) shall be forfeited at
the time of such termination or notice of termination, as applicable; provided,
however, that in the Committee’s sole discretion, written notice of an intention
to effect a Termination of Service may be disregarded for purposes of this
Section 7(d)(2)(C) for retirement and succession planning purposes or any other
purpose deemed appropriate by the Committee, in which case any Restricted Stock
granted to the Grantee that is subject to a Restricted Period as of the date of
Termination of Service shall be forfeited at the time of such termination.


5.
The fourth sentence of Section 7(d)(3) of the Plan is amended to read as
follows:



Except as provided in Section 12 or in a Grantee’s employment agreement, and
unless the Committee shall otherwise determine at the date of grant and sets
forth in the Award Agreement, if the Grantee’s Termination of Service occurs for
any reason prior to the end of the Performance Period (or if prior to the end of
the Performance Period, the Company, Company Affiliate, or Grantee, as
applicable, provides written notice of its (or his or her) intention to effect a
Termination of Service), the Grantee shall forfeit all Performance Stock granted
with respect to such Performance Period; provided, however, that in the
Committee’s sole discretion, written notice of an intention to effect a
Termination of Service may be disregarded for purposes of this Section 7(d)(3)
for retirement and succession planning purposes or any other purpose deemed
appropriate by the Committee, in which case the Grantee shall forfeit all
Performance Stock granted with respect to the Performance Period if the
Grantee’s Termination of Service occurs for any reason prior to the end of such
Performance Period.


2



--------------------------------------------------------------------------------







6.
Section 8(c)(2)(C) of the Plan is amended to read as follows:



Due to Any Other Reason. In the event a Grantee experiences a Termination of
Service for any reason other than death, disability, or Cause, any RSUs granted
to such Grantee that are subject to a Restricted Period as of the date of
Termination of Service (or, if earlier, as of the date that the Company, Company
Affiliate, or Grantee, as applicable, provides written notice of its (or his or
her) intention to effect a Termination of Service) shall be forfeited at the
time of such termination or notice of termination, as applicable; provided,
however, that in the Committee’s sole discretion, written notice of an intention
to effect a Termination of Service may be disregarded for purposes of this
Section 8(c)(2)(C) for retirement and succession planning purposes or any other
purpose deemed appropriate by the Committee, in which case any RSUs granted to a
Grantee that are subject to a Restricted Period as of the date of Termination of
Service shall be forfeited at the time of such termination.


7.
The fourth sentence of Section 8(c)(3) of the Plan is amended to read as
follows:



Except as provided in Section 12 or in a Grantee’s employment agreement that is
approved by the Committee, and unless the Committee shall otherwise determine at
the date of grant and sets forth in the Award Agreement, if the Grantee’s
Termination of Service occurs for any reason prior to the end of the Performance
Period (or if prior to the end of the Performance Period, the Company, Company
Affiliate, or Grantee, as applicable, provides written notice of its (or his or
her) intention to effect a Termination of Service), the Grantee shall forfeit
all PSUs granted with respect to such Performance Period; provided, however,
that in the Committee’s sole discretion, written notice of an intention to
effect a Termination of Service may be disregarded for purposes of this Section
8(c)(3) for retirement and succession planning purposes or any other purpose
deemed appropriate by the Committee, in which case the Grantee shall forfeit all
PSUs granted with respect to the Performance Period if the Grantee’s Termination
of Service occurs for any reason prior to the end of such Performance Period.


8.
The second sentence of Section 9(b) of the Plan is amended to read as follows:



Unless the Committee shall otherwise determine at the date an Award of Dividend
Equivalents is made to the Grantee by the Committee, such Dividend Equivalents
shall accumulate until the third anniversary of the date of grant, shall vest
and be paid upon such third anniversary provided the Grantee has not incurred a
Termination of Service (and none of the Company, Company Affiliate, or Grantee
has provided notice of intention to effect a Termination of Service) prior to
such date and shall thereafter prior to the earliest of (i) the expiration date
of such


3



--------------------------------------------------------------------------------





Award, (ii) the Grantee’s Termination of Service or (iii) the date on which the
Company, Company Affiliate, or Grantee, as applicable, provides written notice
of its (or his or her) intention to effect a Termination of Service, be paid to
the Grantee at the same time as the corresponding cash dividends are paid to
shareholders; provided, however, that in the Committee’s sole discretion,
written notice of an intention to effect a Termination of Service may be
disregarded for purposes of this Section 9(b) for retirement and succession
planning purposes or any other purpose deemed appropriate by the Committee.




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of February 6, 2018.




HAMILTON LANE INCORPORATED
 
 
By:
/s/ Lydia A. Gavalis
 
Name: Lydia A. Gavalis
 
Title: Secretary and General Counsel





4

